COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00105-CV


Richard Clifford                          §    From County Court at Law

v.                                        §    of Cooke County (CV11-00487)

                                          §    October 23, 2014
Shari McCall-Gruesen, as Trustee of
the Gruesen Family Trust                  §    Opinion by Justice Dauphinot


                         JUDGMENT ON REHEARING

       After considering the Appellant Richard Clifford’s motion for rehearing, we

deny the motion. We withdraw our September 4, 2014 memorandum opinion

and judgment and substitute the following.

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot